Citation Nr: 9936273	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-28 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an assignment of a higher evaluation for 
herniated nucleus pulposus (HNP) at L4-L5, posterior to the 
left, with arthralgia to the left lower extremity and right 
hip, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The appellant's service connected low back impairment is the 
result of injury occurring during a period of active duty for 
training in 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted service connection for 
the veteran's back disorder and assigned a 40 percent 
evaluation.

This matter was remanded in January 1999 for the purpose of 
obtaining additional medical evidence, and it has been 
returned to the Board for appellate review.


FINDINGS OF FACT

The veteran's HNP at L4-L5, posterior to the left, with 
arthralgia to the left lower extremity and right hip is 
manifested by pain and severe limitation of motion, but 
without symptoms compatible with sciatic neuropathy or other 
neurological findings appropriate to the site of diseased 
disc with little intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
HNP L4-L5, posterior to the left, with arthralgia to the left 
lower extremity and right hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 3.321, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5285, 5289, 5292, 
5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that this issue was 
previously before the Board and remanded in January 1999 for 
additional development, including a request for information 
regarding possible medical treatment and a VA examination to 
ascertain the severity of the veteran's back disability.  The 
record reveals that the veteran was notified of a VA 
examination scheduled in May 1999.  The veteran failed to 
report to that examination and a follow-up letter was mailed 
notifying her that she had missed the scheduled examination, 
and that she should contact the RO to reschedule.  The 
letters were mailed to the veteran's current address of 
record; however, the veteran failed to respond.  The law 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim such as the 
current one, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655(b) (1999); See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street.").  As such, the 
Board will proceed with this appeal based on the present 
record.

The veteran has claimed entitlement to a rating in excess of 
40 percent for her service-connected back disability.  This 
is an original claim placed in appellate status by a notice 
of disagreement (NOD) taking exception with the initial 
rating award.  Accordingly, her claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history"). 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995). 

A report from E. Thomas Cullom III, LCDR, MC, USNR dated 
December 1995 indicated that the veteran had a herniated disc 
at the level of L4-L5 and had been off work since September 
1995 and would be unable to perform her job for at least 
another 3 months.

A report from Ireland Army Hospital dated October 1996 
indicated that the veteran was undergoing a medical 
disability evaluation for neck and back pain.

In a July 1996 VA examination the veteran reported that while 
she was on active duty for training in the summer of 1995, 
she was helping to build a mobile hospital reached up to pick 
up a bundle of frames and at the same time a stack of tentage 
fell over.  The veteran complained of chronic severe low back 
pain aggravated with any mobility.  The examination showed 
abnormal posture secondary to low back pain and an antalgic 
gait.  There was left perilumbar pain with left gluteal pain 
and positive straight leg raise on the right at 32 degrees 
radiating to the right hip.  Positive straight leg raise on 
the left 22 degrees with radiation of the lower back to left 
hip to lateral border, left lower extremity to the plantar 
surface of the left foot.  There was also noted give away 
weakness, left toe secondary to her low back pain, No 
scoliosis was noted.  Forward flexion was to 20 degrees and 
back extension 0 degrees with increased severe pain 
expressed.  Right lateral flexion was to 15 degrees with pain 
expressed.  Left lateral flexion was to 10 degrees with pain 
expressed.  Rotation to right was to 0 degrees, and rotation 
to left was to 0 degrees with increased severe pain 
manifested with facial wincing and tearing.  Measurement of 
the right leg from the right anterior-superior iliac spine to 
the right medial malleolus was 34.5 inches, right calf 15 1/4 
inches, and right mid thigh 23.5 inches.  Left leg was noted 
with same measurement criteria of 34.5 inches, left calf was 
15 inches, left mid thigh was 22.5 inches, with no cyanosis, 
clubbing or edema.  X-ray of lumbar spine revealed 
irregularity in the end plate of L3, marginal changes noted.  
The diagnosis was chronic progressive lumbosacral arthralgias 
secondary to previous injury, resulting in a herniated 
nucleus pulposus L4-L5, posterior on the left, (lateral 
herniation), arthralgias, progressive with radicular 
complaints, left lower extremity to plantar surface, left 
foot, also arthralgias to right hip.

A medical record shows that the veteran was seen in February 
1997.  She had developed neck pain with symptomatology down 
her upper extremities in December 1995 when she was hanging 
wall paper.  The report also indicated complaints of constant 
low back pain for which she used muscle relaxants and a TENS 
unit.  There was tenderness in L4 sacrum distribution.  
Straight leg raising was positive bilaterally and motor 
strength was normal.  Deep tendon reflexes were decreased and 
there was a sensory deficit to pinprick.  An EMG in October 
1996 had been negative for evidence of radiculopathy.

A March 1997 report from Ireland Army Hospital indicated that 
the veteran was pending a Medical Board for neck and back 
complaints and was still unable to work due to her 
complaints.

As noted earlier, in light of the foregoing medical evidence, 
the RO attempted to schedule the veteran for further 
examination, pursuant to instructions by a January 1999 BVA 
Remand.  However, the veteran failed to cooperate, and the 
Board must proceed with this appeal based on the present 
record.  See 38 C.F.R. § 3.655(b).

The veteran has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, intervertebral disc syndrome (IDS) due 
to disc involvement.  Under this code, a 40 percent 
evaluation is warranted for IDS with severe, recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted for IDS which is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

The available medical records show that the veteran's 
disability picture corresponds to a 40 percent evaluation 
under Diagnostic Code 5293.  The VA examination in July 1996 
confirms the veteran's complaints of pain and limitation of 
motion.  However, there was no evidence of sciatic 
neuropathy, demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings which would warrant a 60 percent 
evaluation under Diagnostic Code 5293.  An October 1996 EMG 
was negative for evidence of radiculopathy.

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Diagnostic Code 5293 involves 
loss of range of motion and, therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this code; (2) When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

The 40 percent evaluation assigned under Diagnostic Code 5293 
takes into account the functional limitation due to pain, in 
particular the veteran's limited back motion due to pain.  
See VAOPGCPREC 36-97.  Other factors listed in 38 C.F.R. 
§ 4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse such that would warrant a rating in excess 
of that currently assigned have not been demonstrated. 

The Board must comment on the appellant's reported inability 
to work for a period of time after the low back injury in 
August 1995.  The Board in its remand decision of January 
1999 noted that the record may not have been complete about 
this aspect of the veteran's claim, and the RO sought 
additional medical information from her for purposes of 
clarification.  She did not respond to the request for 
information.  Accordingly, the Board now is still unclear as 
to how much disability she actually had due solely to her 
lower back impairment that might have prevented her from 
working during the latter months of 1995.  It is clear, 
however,  that she did sustain an unrelated ailment involving 
her upper back in December 1995 which cannot be dissociated 
from her temporary incapacitation from work.  The point is 
that the medical records in 1997 continued to reflect neck as 
well as low back complaints.  

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. § Parts 3 and 4, 
however, whether or not they were raised by the veteran.  See 
Suttmann v. Brown, 5 Vet. App. 127, 133 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-593 (1991).  Accordingly, the 
Board also has evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295, however, 
the maximum evaluation under these codes is 40 percent and 
are therefore not for application.

There is no evidence of residuals of spinal fracture or 
ankylosis to warrant a rating higher than 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289.  

As noted above, the RO offered the veteran an opportunity to 
support her claim with an examination.  Because the veteran 
did not attend the scheduled VA examination, under 38 C.F.R. 
§ 3.655(b), the Board is restricted to the evidence currently 
of record.  The Board finds no basis for assignment of an 
evaluation higher than the currently assigned 40 percent for 
the veteran's HNP at L4-L5, posterior to the left, with 
arthralgia to the left lower extremity and right hip.  The 
evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a higher evaluation.

When evaluating an increased rating claim, the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  The Board 
notes that records indicate that the veteran was unable to 
work for a specific period of time and in the remand the 
examiner was to specifically indicate the degree of 
disability due to the veteran's lumbar spine disability.  In 
addition, the RO was to try to secure medical documentation 
as to employment.  This information may have helped in 
determining the veteran's current level of disability and 
employability.  In absence of such information, the Board 
finds that the record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
Bagwell, 9 Vet. App. at 338-339; Shipwash, 8 Vet. App. at 
227.


ORDER

Entitlement to an evaluation higher than 40 percent for HNP 
at L4-L5, posterior to the left, with arthralgia to the left 
lower extremity and right hip is denied




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

